

116 HRES 1083 IH: Expressing the sense of the House of Representatives that the Federal Government immediately restore justice, order, and domestic tranquility to protect Federal property, Federal law enforcement and other personnel, and the constitutional rights of United States citizens in Portland, Oregon, Seattle, Washington, and cities across the country.
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1083IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Arrington (for himself, Mr. Scalise, Mr. Rouzer, Mr. Banks, Mr. Gaetz, Mr. Dunn, Mr. Gibbs, Mr. Reschenthaler, Mr. Tiffany, Mr. Bishop of North Carolina, Mr. Steube, Mr. Collins of Georgia, Mr. Weber of Texas, Mr. Babin, Mr. Walker, Mr. Riggleman, Mr. King of Iowa, Mr. Budd, Mr. Biggs, Mr. Garcia of California, Mr. Davidson of Ohio, Mr. Cook, Mr. Long, Mrs. Hartzler, and Mr. Estes) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the Federal Government immediately restore justice, order, and domestic tranquility to protect Federal property, Federal law enforcement and other personnel, and the constitutional rights of United States citizens in Portland, Oregon, Seattle, Washington, and cities across the country.Whereas the weekend of August 1, 2020, marks two months of increasing acts of violence, unabated criminal activity, and widespread destruction of both public and private property, some tied to interstate commerce, that is ravaging our communities and being carried out by violent mobs, criminals, and domestic terrorists;Whereas domestic terrorism is defined under section 2331(5) of title 18, United States Code, as violent crimes perpetrated against civilians to intimidate or coerce for the purpose of influencing government policy;Whereas numerous Federal crimes are continuously being committed, including—(1)advocating the violent overthrow of government;(2)aggravated assault and battery;(3)arson;(4)assault with a deadly weapon;(5)assaulting or killing Federal law enforcement officer;(6)conspiracy to impede or injure a Federal officer;(7)damage to Federal property;(8)destruction of memorials;(9)shoplifting;(10)trespassing;(11)looting; and(12)use of fire or explosives (including fireworks) to destroy property or injure Federal officers.Whereas some local, State, and Federal elected officials are either incapable of or unwilling to stop it; andWhereas these actions must be prosecuted to the fullest extent of the law and Federal law enforcement, property, and the constitutional rights of United States citizens must immediately be protected: Now, therefore, be itThat the House of Representatives—(1)recognizes that Federal law enforcement, Federal property, and citizens’ rights must be protected;(2)strongly condemns the violence, destruction, crimes, and terrorism that is tearing through our nation;(3)urges justice, order, and domestic tranquility to be restored immediately;(4)recognizes that it is Congress’ constitutional duty to establish Justice and insure domestic Tranquility;(5)recognizes that the actions of these individuals amount to domestic terrorism; (6)expresses that those responsible for these violent acts be held criminally responsible for their actions;(7)urges Attorney General Barr to prosecute all individuals engaged in these activities to the fullest extent of the law; and(8)recognizes that the President of the United States has the constitutional duty to enforce Federal laws, protect Federal property, and prosecute Federal crimes.